Citation Nr: 1741915	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a nervous condition.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to a disability rating in excess of 20 percent for subtotal gastrectomy for perforated duodenal ulcer.

5.  Entitlement to a compensable disability rating for a hiatal hernia.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Brian G. Quinn, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2016, the Veteran's representative submitted additional evidence as to the issues of service connection for IBS, which was subsequent to the most recent supplemental statement of the case issued in June 2014.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).  

The issues of entitlement to a psychiatric disorder, entitlement to a disability rating in excess of 20 percent for subtotal gastrectomy for perforated duodenal ulcer, entitlement to a compensable disability rating for a hiatal hernia, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.
FINDINGS OF FACT

1.  The Veteran has a diagnosis of IBS that is proximately due to his service-connected subtotal gastrectomy.

2.  A February 1987 rating decision denied service connection for a nervous condition and the decision was not appealed.

3.  Evidence presented since the February 1987 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a nervous condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS, as secondary to subtotal gastrectomy for perforated duodenal ulcer, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The February 1987 rating decision, which denied service connection for a nervous condition, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  The criteria to reopen the claim of service connection for a nervous condition are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).
I. Service Connection for IBS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

The Veteran is seeking service connection for IBS that he believes is proximately du to his service-connection subtotal gastrectomy.  See December 2009 Claim.  He essentially contends that he has a present diagnosis of IBS, and that it is (1) a direct result of military service, (2) a result of his service-connected duodenal ulcer, or (3) a result of the service-connected subtotal gastrectomy procedure he underwent during service to address his duodenal ulcer.  See July 2013 brief.  The Veteran is service connected for his subtotal gastrectomy.  

The threshold issue is whether the Veteran has a present diagnosis of IBS.  Private treatment records submitted by the Veteran indicate a diagnosis of IBS.  The Veteran underwent a VA examination in May 2013, but it was not indicated in the examination report that the Veteran had IBS.  The examiner noted that the bulk of the Veteran's symptoms were more likely than not due to the removal of the gastric antrum, which is the procedure the Veteran underwent in service.  The examiner also noted that previous doctors had referred to his symptoms as IBS, and stated that the Veteran's symptoms and IBS were "essentially the same in this vet."  The examiner nonetheless opined that the claimed condition of IBS was at least as likely as not proximately due to the Veteran's service-connected condition.  The rationale provided was that dumping syndrome/IBS symptoms are frequently encountered following gastrectomy surgery.

In a July 2013 brief, the Veteran's representative contended that the Veteran's VA examination took place while the Veteran was between episodes of IBS, thus rendering the examination inadequate.  The Veteran's representative also stated that the Veteran's IBS symptoms began in service.  

The Board solicited a Veterans Health Administration (VHA) expert medical opinion in February 2017.  The Board requested a gastroenterologist to opine whether the symptomatology the Veteran attributes to IBS was distinguishable from the symptomatology resulting from his service-connected subtotal gastrectomy, that is, whether there were two distinct disabilities.  

The VHA expert opinion was obtained in May 2017.  The expert reviewed the claims file as well as the topics of IBS and post gastrectomy syndromes.  The expert also noted an October 2016 note from a private physician stating the Veteran had a diagnosis of IBS.  The expert then went on to describe IBS and dumping syndrome.  The expert then provided the opinion that the Veteran's gastrointestinal symptoms were due to dumping syndrome and post vagotomy diarrhea related to the October 1977 truncal vagotomy and antrectomy.  However, the examiner stated that he could not exclude a superimposed irritable bowel syndrome, but did not think IBS symptoms clinically could be distinguished from a pre-existing organic etiology.  Concluding, the expert said that the Veteran did not suffer from two distinct disabilities.

The Board finds the evidence in this case in relative equipoise, and thus service connection for IBS is warranted.  This is so because the May 2013 VA examiner noted that the symptoms of the Veteran's service-connected subtotal gastrectomy were "essentially the same" as IBS.  The May 2017 expert however noted that he could not exclude a superimposed IBS.  While the May 2013 VA examiner opined that the IBS was at least as likely as not proximately due to the Veteran's service-connected condition, the May 2017 expert concluded that the Veteran did not suffer from two distinct disabilities.  Despite this, the Veteran has presented private treatment records attesting to a diagnosis of IBS.  The Board finds that the evidence is in equipoise on whether the Veteran has IBS, and thus the benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Nonetheless, this diagnosis has been attributed to his service-connected subtotal gastrectomy.  As such, service connection is warranted on a secondary basis.  

The Board notes that certain co-existing abdominal conditions are not to have separate ratings but to be evaluated under the predominant disability.  See 38 C.F.R. §§ 4.113, 4.114.  Whether the award of service connection results in any additional disability rating is a downstream issue and will be considered in the first instance by the RO.  Nevertheless, this does not preclude an award of service connection for IBS.  See, e.g., Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

II. Claim to Reopen

Legal Criteria

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Analysis

In December 1986, the Veteran originally claimed entitlement to service connection for a "nervous condition" secondary to his service-connected ulcer condition.  This claim was denied in a February 1987 rating decision on the basis that no nervous condition was found.  He was notified of the decision by a letter in March 1987.  The Veteran did not appeal this decision, and thus it became final.  Additionally, although new evidence was submitted within one year of the February 1987 decision, it pertained to a stomach condition claim and not a psychiatric claim.  Thus, it was not new and material evidence to be considered in connection with that December 1986 claim.

The Veteran filed a claim of service connection for "depression" as secondary to his service-connected gastrointestinal disability in January 2006, and this claim was again denied in July 2006 rating decision.  Notably, the record reflects that the Veteran filed a notice of disagreement (NOD) to this rating decision in August 2006.  However, no statement of the case (SOC) was issued at that time.

The Veteran then filed a claim of service connection for "depression w/eating disorder" as secondary to his service-connected gastrointestinal disability in December 2009, which was denied in a July 2010 rating decision on the basis that the July 2006 rating decision became final, and no new and material evidence had been presented.

Evidence submitted after the February 1987 rating decision includes a June 2006 VA examination report that provided the Veteran with a diagnosis of depressive disorder, NOS.  This evidence is new as it was not previously considered by VA at the time of the February 1987 rating decision.  It is material in that it provided the Veteran with a diagnosis of a present psychiatric disorder, and this raises a reasonable probability of substantiating the Veteran's claim.  While the original claim was characterized as a nervous condition and the new claims reference depression, it appears that they are all the same type of claim for a psychiatric condition however phrased.  Thus, the Veteran's previously denied claim of service connection for a nervous condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for irritable bowel syndrome (IBS) is granted.

New and material evidence having been presented, the claim of service connection for a nervous condition is reopened; to this limited extent, the appeal is granted.


REMAND


Psychiatric Disorder Claim

The Veteran asserts that he has depression that is proximately due to his service-connected subtotal gastrectomy.  Based on the history of the claim and the varying possible symptoms and diagnoses, the Board will now consider this claim more broadly as one for a psychiatric disorder in general.  

The Veteran received a VA psychiatric examination in June 2006.  The examiner simply opined that it was less likely than not that the Veteran's depressive disorder was service-connected.  However, the VA examiner offered no rationale for this opinion.  The Board finds that the June 2006 VA examination inadequate as it did not provide a rationale for the opinion reached, but merely a conclusory statement.  Thus, a remand for a new VA examination for the Veteran's claimed psychiatric disorder is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Subtotal Gastrectomy Claim

The Veteran last received a VA examination for his subtotal gastrectomy in May 2013.  The Veteran was noted as having symptoms of vomiting one to two times per month, diarrhea with three to four loose stools daily.  Continuous medication was required for control of the condition.  The Veteran did not have episodes of bowel disturbance with abdominal distress and did not have weight loss attributable to the intestinal condition.  However, by the time of his July 2016 Board hearing, the Veteran noted that he now experienced episodes of incontinence that occurred at work.  Furthermore, the Veteran's spouse testified at the Board hearing that the Veteran had been dropping quite a bit of weight due to not eating properly.  Therefore, the Board finds the record reflects a possible worsening of the Veteran's condition, and a new VA examination is warranted to assess the current extent and severity of his subtotal gastrectomy disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Hernia Claim

The Veteran essentially contends that his hernia is worse than currently rated.  He first received a VA examination for his hernia in May 2013.  The diagnosis provided was that of a ventral hernia.  The examiner noted there was no previous surgery done for the hernia, but that it appeared operable and remediable.  Upon examination, the hernia was noted to be a small ventral hernia and described a seven centimeters in diameter, and a soft, mildly tender incisional hernia above the umbilicus to the right of the midline.  There was no indication for a supporting belt.  Another VA examination, and the most recent, was performed in July 2014.  This examination also found a small ventral hernia with no indication for a supporting belt.  However, a July 2014 statement from a private physician noted an incarcerated, mid-abdominal hernia as well as a "right inguinal hernia."  And notably, when asked of his hernias at his July 2016 Board hearing, the Veteran noted that he thought he had two or three hernias and that they had grown larger over time and he described them as painful.  

Since the Veteran's most recent VA examination for hernias in July 2014, the record reflects that he may have developed additional hernias, and that these have become larger and more painful.  As such, the Board finds the record reflects a possible worsening of the Veteran's condition, and a new VA examination is warranted to assess the current extent and severity of his hernia disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU Claim

The Veteran's claim for a TDIU is inextricably intertwined with his increased ratings claims.  Thus, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate professional in connection with his psychiatric disorder claim.  The entire claims file should be reviewed by the examiner.

The examiner should first identify the Veteran's current psychiatric disorder(s).

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a psychiatric disorder that is caused, or aggravated, by his service-connected subtotal gastrectomy. 

Aggravation is an increase in severity beyond the natural progress of the disease or temporary flare-up.

A complete rationale or explanation should be provided for any opinion reached.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his hernia disability.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his subtotal gastrectomy disability.

4.  Finally, readjudicate the claims remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


